Judgment of resentence, Supreme Court, New York County (James A. Yates, J.), rendered November 3, 2005, resentencing defendant, upon his conviction, after a nonjury trial, of criminal possession of a controlled substance in the first degree, as a second felony offender, to a term of 12 years, unanimously affirmed.
Defendant was resentenced, pursuant to the Drug Law *803Reform Act (L 2004, ch 738), from a term of 15 years to life to a term of 12 years on his first-degree drug possession conviction. His argument that his conviction should be reduced to second-degree possession is without merit (People v Quinones, 22 AD3d 218 [2005], lv denied 6 NY3d 817 [2006]; People v Nelson, 21 AD3d 861 [2005], lv granted 6 NY3d 757 [2005]). Defendant’s constitutional challenge to the procedure under which he was sentenced as a second felony offender is also without merit (Almendarez-Torres v United States, 523 US 224 [1998]). Concur — Mazzarelli, J.P., Andrias, Sullivan, Nardelli and McGuire, JJ.